Title: James Madison to Thomas Jefferson, 16 March 1819
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Monp Montpellier Mar. 16. 1819
          
          I recd yesterday yours of the 11th. The letter from Mr Cabell which I return is of very agreeable import. His other letter was returned several days ago, and probably reached Monticello soon after the date of yours.
          
            Health & all other happiness
            James Madison
          
        